973 F.2d 910
UNITED STATES of America, Plaintiff-Appellee,v.John Patrick LITEKY, Charles Joseph Liteky, Roy LawrenceBourgeois, Defendants-Appellants.
No. 91-8577.
United States Court of Appeals,Eleventh Circuit.
Sept. 28, 1992.

Peter Thompson, Thompson, Lundquist & Sicoli, Ltd., Minneapolis, Minn., for defendants-appellants.
G.F. Peterman, III, Asst. U.S. Atty., Macon, Ga., for plaintiff-appellee.
Appeals from the United States District Court for the Middle District of Georgia.
Before ANDERSON, Circuit Judge, HILL and ESCHBACH*, Senior Circuit Judges.
PER CURIAM.


1
In 1990, Charles Liteky, Patrick Liteky, and Father Roy Bourgeois spilled blood on federal property as part of a protest against the United States' involvement in El Salvador.   The defendants were convicted of violating 18 U.S.C. § 1361, which prohibits "willfully injur[ing] ... any property of the United States...."  Before the trial, the defendants requested that the district judge recuse himself, see 28 U.S.C. § 144;  28 U.S.C. § 455(a), because he had presided over Father Bourgeois' 1983 conviction, which also related to a protest regarding United States policy toward El Salvador.   But matters arising out of the course of judicial proceedings are not a proper basis for recusal.  United States v. Alabama, 828 F.2d 1532, 1540 (11th Cir.1987), cert. denied, 487 U.S. 1210, 108 S.Ct. 2857, 101 L.Ed.2d 894 (1988);  In re Corrugated Container Antitrust Litigation, 614 F.2d 958 (5th Cir.), cert. denied, 449 U.S. 888, 101 S.Ct. 244, 66 L.Ed.2d 114 (1980);  Davis v. Board of School Comrs., 517 F.2d 1044 (5th Cir.1975), cert. denied, 425 U.S. 944, 96 S.Ct. 1685, 48 L.Ed.2d 188 (1976).   Therefore, the district court properly rejected the motion.   The defendants also contend that the district court denied them a fair trial.   After carefully reviewing the defendants' arguments as well as the record on appeal, we have concluded that those arguments are without merit.

Conclusion

2
We AFFIRM the convictions.



*
 Honorable Jesse E. Eschbach, Senior U.S. Circuit Judge for the Seventh Circuit, sitting by designation